Citation Nr: 0321611	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  01-09 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic eye 
disability claimed as decreased visual acuity, including as 
due to an undiagnosed illness.

2.  Entitlement to service connection for arthritis of both 
knees, including as due to an undiagnosed illness.

3.  Entitlement to service connection for anxiety disorder 
with fatigue, including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien


REMAND

On August 30, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Arrange with the appropriate VA medical 
facility(ies) for the veteran to be afforded eye, 
orthopedic, neurological and psychiatric 
examinations.  The purpose of the examinations is 
to determine the etiology of the veteran's chronic 
eye disorder claimed as decreased visual acuity, 
knee disorder and anxiety disorder.  Send the 
claims file to the examiners for review in 
conjunction with the examinations and request the 
examiners to conduct thorough evaluations, 
including x-rays and any other indicated studies 
and tests deemed necessary. 

A.  With regard to the veteran's vision complaints, 
including claimed chronic eye disorder to include 
decreased visual acuity and blurred vision, request 
the examiner to respond to the following after 
examining the veteran and reviewing his claims 
folder including his service medical records:

1.  Indicate whether the veteran has decreased 
visual acuity or blurred vision, and if so, 
whether either condition is due to a specific 
disease entity;

2.  If the examiner determines that the 
decreased visual acuity or blurred vision is 
due to a specific disease entity, he or she 
should opine whether it is at least as likely 
as not etiologically related to the veteran's 
period of active service;

3.  If the examiner determines that the 
decreased visual acuity or blurred vision is 
not due to a specific disease entity, he or 
she should indicate whether it is as likely as 
not that either symptom represents an 
objective indication of chronic disability 
resulting from an undiagnosed illness related 
to the veteran's Persian Gulf War service.  

Request the examiner to provide the rationale 
on which he or she bases his or her opinions. 

B.  With regard to the veteran's knee complaints 
and psychiatric complaints, including fatigue and 
sleep disturbances, request the examiners to:

1.  Confirm whether the veteran objectively 
manifests knee and/or psychiatric symptoms, 
and if so, whether they are due to specific 
disease entities;

2.  For each symptom shown to be due to a 
specific disease entity, the examiner should 
opine whether it is at least as likely as not 
that it is etiologically related to the 
veteran's period of active service;

3.  For each symptom not shown to be due to a 
specific disease entity, the examiner should 
indicate whether it is as likely as not that 
this symptom represents an objective 
indication of chronic disability resulting 
from an undiagnosed illness related to the 
veteran's Persian Gulf War service. 

Request the examiner to provide the 
rationale on which he or she bases his or 
her opinions.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





